

114 HR 438 RH: To amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 76117th CONGRESS1st SessionH. R. 438[Report No. 117–103]IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Young (for himself, Mr. Case, and Mr. Kahele) introduced the following bill; which was referred to the Committee on Natural ResourcesJuly 26, 2021Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.1.Alyce Spotted Bear and Walter Soboleff Commission on Native Children reportSection 3(f) of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act (Public Law 114–244; 130 Stat. 987) is amended, in the matter preceding paragraph (1), by striking 3 years and inserting 5 years.July 26, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed